Citation Nr: 0520447	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cough syncope, 
claimed as blackout spells.

3.  Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied 
entitlement to service connection for the disabilities 
claimed by the veteran.  

In June 2003, a hearing was held before Kathleen K. 
Gallagher, a Veterans Law Judge, who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  

The case was previously before the Board in March 2004, when 
it was remanded for additional development, including 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  In April 2004, prior to the promulgation of a decision in 
the appeal, VA received correspondence from the veteran that 
a withdrawal of the appeal with respect to the issues of 
entitlement to service connection for PTSD and cough syncope, 
claimed as blackout spells, was requested.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

4.  There is a current diagnosis of leukoplakia of the lip.

5.  There is no competent medical evidence of record which 
relates the veteran's leukoplakia of the lip to his miliary 
service or to Agent Orange exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran for the issues of entitlement to service 
connection for PTSD and cough syncope, claimed as blackout 
spells, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  A skin disorder was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in a 
letter dated March 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all available relevant 
records related to the veteran's claim.  The RO has obtained 
the veteran's VA medical treatment records.  The veteran 
indicated in correspondence dated February 2005 that he has 
furnished all the information he has available.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA Compensation and 
Pension  examination for skin disorders.  However, a VA 
treatment record dated August 2004 reveals that an 
examination of the veteran was conducted in conjunction with 
the veteran's medical treatment.  This examination report 
contains all the necessary medical information required to 
adjudicate the veteran's claim.  Consequently, the Board 
finds that VA did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005).  
II. PTSD and Cough Syncope

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  In April 2004, prior 
to the promulgation of a decision in the appeal, VA received 
correspondence from the veteran that a withdrawal of this 
appeal was requested with respect to the issues of 
entitlement to service connection for PTSD and cough syncope.  
The veteran has withdrawn the appeal with respect to these 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to the issues of entitlement to service connection 
for PTSD and cough syncope and it is dismissed.

III.  Skin Disorder

The veteran claims entitlement to service connection for a 
skin disorder as a residual of exposure to herbicides (Agent 
Orange) during service.  He asserts that he was exposed to 
Agent Orange during service in Vietnam and that as a result 
of this exposure he developed a skin disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran's DD 214 and 
other service personnel records confirm that the veteran 
served in Vietnam from May 1968 to May 1969.  As such, the 
veteran is presumed to have been exposed to an herbicide 
agent, Agent Orange, during this period of military service.

The veteran's service medical records do not reveal any 
complaints, or diagnosis, of any skin disorders during 
military service.  In May 1969, separation examination of the 
veteran was conducted.  Clinical evaluation of the veteran's 
skin was "normal" with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history the veteran indicated "no" to the question which 
asked if he had any skin diseases.  

In April 1985 a VA examination of the veteran was conducted.  
Examination of the skin revealed a "few areas over the 
anterior chest of deep pigmentation secondary to apparent 
superficial burns."  The diagnosis was "history of 
questionable Agent Orange exposure with no abnormalities 
found at the time of this examination."  

Several VA medical treatment records dated in August 2001 
have been obtained.  The veteran reported having a rash on 
the lower legs which starts out as a pimple and drives up and 
leaves a dark pigmented area.  However actual examination 
never revealed any rash.  One record indicated that the 
veteran's skin revealed "no rash, excoriations present on 
[upper extremities]."  Another VA treatment record also 
dated in August 2001 simply indicated that no rash was 
present on the veteran's skin.  The diagnosis was "rash - 
inactive."  However, the Board notes that none of the 
treatment records reveal that the veteran had any active rash 
objectively noted by the examiner at any time.  

In June 2003 the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified that he 
suffered from a rash and that he first sought medical 
treatment for the condition in 1987.

In August 2004, a VA examination of the veteran was conducted 
in conjunction with his medical treatment.  Examination of 
the veteran's skin revealed "no abnormal lesions," 
although, leukoplakia of the veteran's lip was diagnosed.  

The preponderance of the evidence is against the veteran's 
claim.  The veteran served in the Republic of Vietnam during 
the Vietnam era.  As such, he is presumed to have been 
exposed to Agent Orange during service.  However, the veteran 
does not have a diagnosis of chloracne or porphyria cutanea 
tarda which are the two skin disorders for which service 
connection service connection on the basis of Agent Orange 
exposure is warranted. The preponderance of the evidence 
reveals that the veteran did not have any skin disorder 
during service or within the first year after he left 
Vietnam.  Recent diagnoses of rash were made solely on 
history provided by the veteran without objective observation 
by medical personnel.  Because he does not have a current 
diagnosis of chloracne or porphyria cutanea tarda, service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e) 
cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the medical evidence of record reveals a 
current diagnosis of leukoplakia of the lip.  However, there 
is no evidence of this disorder during service, and no 
competent medical evidence which in any way links this 
disorder to active military service or to Agent Orange 
exposure during service.  Accordingly, service connection is 
not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal of the issues of entitlement to service connection 
for PTSD and cough syncope, claimed as blackout spells, is 
dismissed.

Service connection for a skin disorder, claimed as a residual 
of Agent Orange exposure in service, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


